ORDER
PER CURIAM.
Kevin Brown, Defendant, appeals from the judgment entered on a jury verdict finding him guilty of first-degree assault of a law enforcement officer in violation of Section 565.081.1 RSMo. (1994), as to which he was sentenced to life in prison; second-degree assault of a law enforcement officer in violation of Section 565.082 RSMo. (1994), as to which he was sentenced to life in prison; armed criminal action in violation of Section 571.015 RSMo. (1994), as to which he was sentenced to 30 years in prison; first-degree tampering in violation of Section 569.080 RSMo. (1994), as to which he was sentenced to 20 years in prison; and first-degree property damage in violation of Section 569.100 RSMo. (1994), as to which he was sentenced to 10 years in prison; all sentences are to run consecutively. Defendant also appeals from a judgment denying on the merits, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b)(2).
However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.